Title: General Orders, 8 September 1779
From: Washington, George
To: 


        
          Head-Quarters Moores-House [West Point]Wednesday Septr 8th 1779.
          Parole Medfield—  C. Signs Newbury. Old-York.
        
        The commanding officers of regiments will send to the Clothier at New-Burgh for their proportions of clothing upon returns made according to the mode established.
        Lieutenant Robert Peebles of the 7th Pennsylvania regiment is appointed Quarter Master to the same from the 1st of June last, vice—Ensign Hughes, promoted.
      